Detailed Action:
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 2 and 19-20 are cancelled.
Claims 1 and 15 are amended.
Claims 21-23 are new.
Claims 1, 3-18, and 21-23 are pending. 
Response to Remarks:
Regarding 103:
The Applicant’s amendments do not overcome the previous rejection upon further search within the previous prior art. The Examiner encourages the Applicant to continue working with the Examiner to achieve an allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the newly added limitation element of “capacity value” in the independent claims of 1 and 15 are not disclosed within the Specification as found by the Examiner.  For purposes of examination, the Examiner will interpret the “capacity value” to mean the amount of a substance a container is holding.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. al. (US Patent No. 5724255) (hereinafter, Smith) in view of Turley et al. (US Pub. No. 20060129338) (hereinafter, Turley).

Regarding claim 1, 
Smith teaches, 
A method for modifying at least one physical aspect of a liquid storage area having at least one liquid storage container stored therein 
(In identifying a chemical at facilities, there are usually personnel available or appropriate identification on tanks [storage container] to ascertain the contents, Col. 16, lines 25-27 [storage facility having at least one container]; The preferred embodiment was developed to accomplish at least three tasks: (1) combine the useful chemical reference information from a number of different sources for the first responder, (2) provide protection action zones based upon actual on-site conditions [spill risk assessment], (3) package these into a single unit that is easy and convenient to carry and operate, Col. 11, lines 39-44), 
The method comprising: 

Smith does not teach, however, Turley does teach, 

(paragraph 34, noting “…The Pipeline Integrity Management program begins by identifying pipeline segments and facilities that could affect a high consequence area (FIG. 1, Item 1)…” ; See also, paragraph 50 & 51, noting “…In the mapping section of the interface, users may create maps that show: [0051] Pipelines and Facilities (FIG. 2, Item 11)…”)

The physical objects and structures comprising at least one of a storage container, a drain, or a spill kit, or a combination thereof; 
(paragraph 44, noting “…After determining location data of pipelines and tank facilities, location data of HCA's and Worse case release volume data, 3D spill modeling software is used to predict the potential spread of spilled liquids (FIG. 2, Item 5)…” Examiner noting, pipelines and tank facilities functioning as storage container and/or drain)

Assessing risk for the liquid storage area associated with a liquid spill in association with the identified current physical arrangement, 
(Paragraph 151, noting “…a risk ranking algorithm is developed (FIG. 5, Item 3). By applying the risk ranking algorithm and other scoring factors, such as type of HCA and length of a "could affect" segment spill area, each pipeline segment is given a relative risk score to complete…” Examiner noting: the risk ranking algorithm is functioning to assess the risk; further noting: this paragraph is read in light of the entirety of the prior art, but specifically in light of paragraphs 54 and 58 which speak directly and explicitly to the risk of liquid spills in “HCA” (high concentration areas))


Smith teaches, 
Wherein assessing the risk comprises: 
Receiving, by a computer system having a processor, input data associated with a largest capacity liquid storage container identified in the liquid storage area, and 
 (column 19, lines 2-14, noting “…If the user decides to modify a dimension or the filling volume of the container, then a desired entry box for quantitative information may be changed through the user's input. Because in many instances the percent of volume may not be known by the first responder, the preferred embodiment may assume a maximum filling density for most containers as a default. This assumption might provide the worst case scenario for a protective 

Applying, by the processor, a computer-implemented algorithm 
(First, a more complex theoretical model may be used to generate data at various conditions for each selected chemical or set of chemicals. Then, a simplified set of equations, non-differential in form, can be selected. Such equations may be found in reference books and programs as would be known to those in the art. For instance, a computer program known as Table Curve 3D is available from Scientific Software, containing thousands of equations, which is incorporated herein by reference. Using the data generated for each chemical from the complex model, equations from the set of selected equations may be curve fitted to establish coefficients with such techniques as are known to those skilled in the art, Col. 13, lines 11-23) 

Programmed for: 
Calculating a spill reach value for the largest capacity container 
(The list of available categories may include-•spill or leakage information, Col. 17, lines 13-16; Regarding a container type, the user may be provided with six choices, as one example in the preferred embodiment. These may include a railroad car, trailer, portable tank, drum/barrel, cylinder, and small package. This information may be used to calculate the amount of material that has been spilled [spill reach value] if a failure of a tank has occurred when a major rupture or BLEVE has been indicated and how much material may be released over some time period if a pipe or hole release has been selected, Col. 18, lines 57-65), 
In response to a 
Known capacity value of the largest capacity container 
(Examiner noting: the 112 1st rejection above; Further noting: “capacity value” is interpreted to mean the amount of a substance a container is holding; see, column 18, line 65 through column 19 line 10 “…When a specific container type has been selected, the preferred embodiment may provide default values for the container for length and percentage full by volume. These values may be provided with typical dimensions. If the user decides to modify a dimension or the filling volume of the container, then a desired entry box for quantitative information may be changed through the user's input. Because in many instances the percent of volume may not be known by the first responder, the preferred embodiment may assume a maximum filling density for most containers as a default...”)

And at least one of:
A surface slope associated with a surface in the vicinity of
The largest capacity container in the liquid storage area,
A type of fluid, stored in the largest capacity container,
(Column 17, lines 10-20)
A permeability of the underlying substrate in the vicinity of the largest, capacity container in the liquid storage area, or
A combination of the surface slope, the type of fluid, or the
Permeability of the underlying substrate

And calculating at least one risk facet value associated with the liquid storage area 


And, outputting, by the processor, a risk assessment summary associated with at least the calculated spill reach value and the calculated risk facet value 
(The input described above could be used in the particular identified model to calculate the protective action zone [value similar to a risk facet value], Col. 21, lines 17-19; Once the calculation is performed, the first responder may need an output. As shown in the preferred embodiment above in FIG. 12, the output may be a visual output such as a display. Naturally, it could be any output that the first responder could find useful. This could include, for instance, visual, tactile, and audible output, as well as others, Col. 21, lines 27-33, Fig. 12)

Smith does not explicitly teach, however, Turley does teach, 

Physically modifying at least one of the physical objects or structures in the liquid storage area in response to at least one aspect of the risk assessment summary.
(Claims 19 and 20, noting, “…calculating financial impacts with and without installation of said emergency flow reduction device; (c) determine type and proposed location of said emergency flow reduction device…”)

Smith is directed to make a readily available determination of a protective action zone that would identify an area that may affect life or property from a hazardous spill. Thus their protective action zone is intended to include a zone in which human, animal, aquatic, and plant life or property may be affected from chemical releases producing toxic, flammability, explosive, environmental, or other hazards. Turley is directed at reducing the consequences and risks of failure in a pipeline system includes identifying specific segments of pipelines the leakage of which could have an adverse impact on environment or safety, particularly in areas of high consequence, developing a baseline assessment plan for such segments by analyzing information including age, corrosion, and types of seams and joints.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Turley within the invention of Smith with the motivation of establishing preventive and imitative measures including, where necessary, positioning emergency flow restricting devices in one or more pipeline segments. (See, Turley Abstract)


Smith discloses 
A method of Claim 1, further comprising the algorithm programmed for calculating multiple spill reach values for the largest capacity container in response to multiple surface slopes
(The horizontal or vertical orientation of the tank is requested. This input may allow the preferred embodiment to calculate either a vapor or liquid flow rate from the breeched container. Col. 19, lines 11-14, Fig. 9).

Regarding claim 5, 
Smith discloses 
a method of Claim 1, further comprising the algorithm programmed for calculating the spill reach value for the largest capacity container in response to a type of fluid {Depending on the specific chemical selected (and its boiling point in relation to its ambient temperature} and the source type specified, the preferred embodiment may determine if there is a potential for liquid being released from the container, Col. 19, lines 15-19).

Regarding claim 6, 
Smith discloses 
a method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising an area drain risk value (To define the source type, there are three sources including pipe or hole release, large rupture, and BLEVE (boiling liquid expanding vapor explosion} or pressure explosion. For instance, a pipe or whole release may be a typical 

Regarding claim 7, 
Smith discloses 
A method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising an area liquid risk value (The third set of parameters includes the terrain characteristics, generally referred to as the surface roughness of the area in which the release occurs, Col. 14, lines 65-67).

Regarding claim 8, 
Smith discloses 
a method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a response pressure value (If the available or published information is insufficient in order to allow the preferred embodiment to calculate a predicted response [response pressure], the preferred embodiment can selectively and intelligently display an alternative screen such as shown in FIG. 7. That screen generally prompts for broad characteristics such as small spill and large spill. Typically, the current date and time are important and are a part of the internal memory structure of the preferred embodiment, thus no other manual input may be required for those parameters, Col. 17, lines 56-64).

Regarding claim 9, 
Smith discloses 


Regarding claim 10, 
Smith discloses 
a method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a spill kit distance value (The NAERG distances [analogous to spill kit distances] may be used in these limited cases when there is insufficient data available in a database to make the particular calculations. Thus, while the model may not calculate in these particular instances a protective action zone, the preferred embodiment includes the information in order to include a single and easily available source for a protective action zone to the first responder. This is in contrast to the previously described theoretical models where no protective action zone is provided if they are unable to calculate the results, Col. 20, lines 3-12).

Regarding claim 11, 
Smith discloses 
a method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a spill kit visibility value (The list of available categories may 

Regarding claim 12, 
Smith discloses 
A method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a blocker distance value (These screens request additional information to assist in making calculations. If a specific chemical's boiling point is significantly below ambient temperature, it may be treated as a cryogenic material which is assumed to transform to a vapor/aerosol/gaseous mixture upon release. Therefore, the size of the hole and its location above the bottom of the tank may be requested as in FIG. 10. With this information, the preferred embodiment may calculate a release rate to determine a source strength, Col. 19, lines 20-28 (this is analogous because the release rate allows a responder to determine the criticality of the spill and, in turn, how quickly the leak would require sealing, thereby determining how quickly the blocker would need to be accessed]).

Regarding claim 13, 
Smith discloses 
A method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a blocker visibility value (These screens request additional 

Regarding claim 14, 
Smith discloses 
A method of Claim 1, further comprising the algorithm programmed for calculating at least one risk facet value comprising a drain condition determination 
(These screens request additional information to assist in making calculations. If a specific chemical's boiling point is significantly below ambient temperature, it may be treated as a cryogenic material which is assumed to transform to a vapor/aerosol/gaseous mixture upon release. Therefore, the size of the hole and its location above the bottom of the tank may be requested as in FIG. 10. With this information, the preferred embodiment may calculate a release rate to determine a source strength, Col. 19, lines 20-28).

Regarding claim 15, 



Regarding claim 16, 
Smith discloses 
a system of Claim 15, further comprising the server programmed for determining an improvement path in response to the calculated spill reach value and the calculated risk facet value (When a specific container type has been selected, the preferred embodiment may provide default values for the container for length and percentage full by volume. These values may be provided with typical dimensions. If the user decides to modify a dimension or the filling volume of the container, then a desired entry box for quantitative information may be changed through the user's input. Because in many instances the percent of volume may not be known by the first responder, the preferred embodiment may assume a maximum filling density for most containers as a default. This assumption might provide the worst case scenario for a protective action zone, Col. 18, lines 66-67, Col. 19, lines 1-10).

Regarding claim 18, 
Smith discloses 
a system of Claim 15, further comprising the server programmed for executing the algorithm for calculating multiple spill reach values for the largest capacity container in response to multiple surface slopes (the horizontal or vertical orientation of the tank is requested. This input may 

Regarding Claims 21-23:
Claims 21-23 recite limitation elements similar to claim 9-11, however, in a system.  Smith and Turley disclose their inventions in a system form. (See, Abstracts of Both) Therefore, claims 21-23 are rejected under similar rationale as claim 9-11. 


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Turley as applied to claims 1 and 15 above, and further in view of Breed (US Pub. No. 2009/0015400) (hereinafter, Breed).

Regarding claim 3, 
Smith does not disclose, however, Breed does disclose, 
determining, by the processor, an improvement path in response to the calculated spill reach value and the calculated risk facet value; and, physically modifying at least a portion of the liquid storage area in response to at least a portion of the determined improvement path (additional sensors may be mounted on, in or around the storage tank housing with a view toward improving the security of the storage tank and the fluid therein. Such sensors include sound sensors, vibration sensors and light sensors, the output of which would be provided to the control unit/processor 604 which could analyze the output and enable a determination as to whether the storage tank of fluid therein is being tampered with or other subject to unauthorized use, conversion, removal or modification, para 0099; Examiner Noting: the physically modification here is different from the physical modification of claim 2 in context, and thus, a different reference was used by Examiner. ). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Smith with the teachings of Breed to incorporate the desired storage modifications. The motivation being to automatically and immediately detect changes in fluid level, modification or even unauthorized use (and enable a determination as to whether the storage tank of fluid therein 

Regarding claim 17, 
Smith does not disclose, however, Breed does disclose, 
wherein the determined improvement path includes at least one recommendation for physically modifying at least a portion of the liquid storage area in response to at least a portion of the determined improvement path (additional sensors may be mounted on, in or around the storage tank housing with a view toward improving the security of the storage tank and the fluid therein. Such sensors include sound sensors, vibration sensors and light sensors, the output of which would be provided to the control unit/processor 604 which could analyze the output and enable a determination as to whether the storage tank of fluid therein is being tampered with or other subject to unauthorized use, conversion, removal or modification, para 0099 Examiner Noting: the physically modification here is different from the physical modification of claim 2 in context, and thus, a different reference was used by Examiner. ). 
). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Smith with the teachings of Breed to incorporate the desired storage modifications. The motivation being to automatically and immediately detect changes in fluid level, modification or even unauthorized use (and enable a determination as to whether the storage tank of fluid therein is being tampered with or other subject to unauthorized use, conversion, removal or modification, Breed, para 0099).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA. ELKASSABGI
Examiner
Art Unit 3623